Pee Cueiam,
The first specification alleges that the court below erred in refusing defendant’s point. The point was as follows: “ That under the undisputed evidence relating to the letter and reply of June 3, 1886, the verdict should be for defendant.”
This specification of error, containing altogether six lines, is followed by three pages of the evidence and argument. All this would have been proper enough if embodied in the printed argument of the appellant, but it has no place in the specifications of error.
*51The defendant’s point was properly refused. The court below fairly left to the jury to find the subject-matter referred to m the letter and reply of June 3,1886. The legal effect of a written instrument is always for the court, and the court so held in this case, but whether the letter referred to the arrangement spoken of in the guarantee or to the arrangement for renewals, was a proper question to submit to the jury. Parol evidence has always been held admissible to give identity to the subject-matter of a written instrument.
The remaining specification refers to a portion of the charge of the court. A careful examination fails to disclose error.
Judgment affirmed.